 In the Matterof INMAN POULSENLUMBER COMPANYandLUMBERAND SAWMILL WORKERS, LOCALNo. 3,INTERNATIONALWOODWORKERSOF AMERICA, AFFILIATED WITH THE C. I.O.Case No. C-1078.-Decided April 11, 1939Lun?.ber Industry-Settlement:stipulation providing for compliance with theAct-Order:entered on stipulation.Mr. G. L. PattersonandMr. Thomas P. Graham, Jr.,for the Board.Mr. Philip ChipmanandMr. Charles E. McCulloch,of Portland,Oreg., for the respondent.Mr. Albert J. Hoban,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Lumber and Sawmill Workers, LocalNo. 3, InternationalWoodworkers of America, affiliated with theC. I. 0., herein called the Union, the National Labor Relations Board,herein called the Board, by the Regional Director for the NineteenthRegion (Seattle,Washington), issued its complaint dated Novem-ber 26, 1938, against Inman Poulsen Lumber Company, Portland,Oregon, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affect-ing commerce, within the meaning of Section 8 (1) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and notice of hearing thereonwere duly served upon the respondent and the Union.Concerning the unfair labor practices the complaint alleged, insubstance, that the respondent, by permitting its foremen and super-visory employees to discourage membership in the Union and byvarious other acts, interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.-12 N. L. R B., No. 27.194 INMAN POULSEN LUMBER COMPANY195On November 29, 1938, the respondent and counsel for the Boardentered into a stipulation in settlement of the case.The stipulationprovided as follows :This stipulation made and entered into by and between G. L.Patterson,RegionalAttorney, and Thomas P. Graham, Jr.,Attorney, National Labor Relations Board, Nineteenth Region,and Inman Poulsen Lumber Company by and through its attor-neys, Charles E. McCulloch, and Philip Chipman;WITNESSETH :WHEREAS, upon charges duly filed by Local No. 3, InternationalWoodworkers of America, affiliated with the Committee forIndustrial Organization, the National Labor Relations Board,by the Regional Director for the NineteenthRegion, acting pur-suant to authority granted in Section 10 (b) of the NationalLabor Relations Act, (49 Stat. 449), and its Rules andRegula-tions,Series 1, as amended, Article IV, Section 1, issued itscomplaint on the 26th day of November, 1938, against the re-spondent herein;NowTHEREFORE,it is stipulated, admitted,and agreed asfollows :1.That the respondent is a corporation organized under and ex-isting by virtue of the laws of the State of Oregon, having itsprincipal place of business and office at Portland, Oregon. Therespondent is engaged in the manufacture and sale of lumberand wood products.II.That the respondent in the course and conduct of the opera-tions of its plant at Portland, Oregon, causes and has continu-ouslycaused large quantities of the products which itmanufactures, to wit; approximately seventy per cent thereof, tobe sold, shipped, and transported to, into, and through Statesof the United States other than the State of Oregon. Sixty-fiveper cent of the total products sold by the respondent in Statesother than the State of Oregon arrive in those States withoutreloading from barge, railroad car, or truck.III.Twenty-five per cent of the logs used by the respondent inits operations at its Portland, Oregon plant are shipped fromthe State of Washington to the respondent's plant in Portland,Oregon.169134-39-vol 12-14 196DECISIONS OF NATIONAL LABOR RELATIONS BOARD -IV.Local No. 3, is a labor organization as defined in Section 2,subsection (5) of the Act.V.Upon the basis of this stipulation the respondent, while deny-ing that it has violated in the past, or is now violating any ofthe terms or provisions of the National Labor Relations Act,hereby expressly waives the right to a hearing, expressly waivesthe making of findings of fact and conclusions bX the Board,and expressly consents that an order may be entered by theBoard; and upon application by the Board, without notice tothe respondent of the filing of a petition by the Board, whichnotice the respondent hereby expressly waives, the respondentfurther expressly consents that the Circuit Court of Appeals forthe appropriate Circuit may enter a decree enforcing the orderof the Board ordering that;(1)The respondent will cease and desist as follows :(a)From in any manner interfering with, restraining, orcoercing its employes in the exercise of their rights to self-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteed inSection 7, of the National Labor Relations Act.(b)From discouraging membership in Local No. 3, or in anyother labor organization of its employes, by discharging, threat-ening to discharge, or by refusing or threatening to refuse tohire any of its employes for joining or maintaining membershipin Local No. 3, or any other labor organization of its employes.(c)From permitting its foremen, overseers, and other super-visory officials in any way to make representations in any respectreflecting or purporting to reflect the attitude of the employertoward membership in any labor organization.(d)From discriminating in any manner against any of itsemployes in regard to hire or tenure of employment, or any termsor conditions of employment, for joining Local No. 3, or anyother labor organization of its employes.(2)The respondent shall take the following affirmative actionto effectuate the policies of the National Labor Relations Act.(a) Immediately post and keep visible in a conspicuous andprominent place in its Portland, Oregon plant, for a period ofthirty days after receipt thereof, a copy of the order to beentered by the National Labor Relations Board and to be madeherein. INMAN POULSEN LUMBER COMPANY197This stipulation is subject to the approval of the NationalLabor Relations Board after submission to the Board inWashington, D. C.On December 7, 1938, the Board issued its order approving theabove stipulation making it part of the record in the case, and,acting pursuant to Article II, Section 37, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, furtherordered that the proceeding be transferred to and continued beforethe Board for the purpose of entry of a decision and order pursuantto the provisions of the stipulation.On the basis of the above stipulation and upon the entire recordin the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, an Oregon corporation having its principal officeand place of business at Portland, Oregon, is engaged in the manu-facture and sale of lumber and wood products. Twenty-five per centof the logs used by the respondent in the operation of its Portland,Oregon, plant are shipped to it from the State of Washington.Approximately 70 per cent of the finished products manufacturedby the respondent at said plant are sold, shipped, and transported to,into, and through States of the United States other than the Stateof Oregon.Sixty-five per cent of the total products sold by therespondent in States other than the State of Oregon arrive in thoseStates without reloading from barge, railroad, or truck.We find that the operations of the respondent at its Portland,Oregon, plant constitute a continuous flow of trade, traffic, and com-merce among the several States.'H. THE UNIONLumber and Sawmill Workers, Local No. 3, International Wood-workers of America, affiliated with the C. I. 0., is a labor organizationadmitting to membership employees of the respondent at its Port-land, Oregon, plant.ORDEROn the basis of the above findings of fact and stipulation, and uponthe entire record in the case, and pursuant to Section 10 (c) of the1Matter of JonesLumber Company, West Oregon Lumber Company, Clark & TVilconLumber Company,B.F.JohnsonLumber Company,PortlandLumber Mills, Inman-Poulsen Lumber Company,and EasterncCWestern Lumber CompanyandColumbia RiverDistrict Council ofLumber andSawmill Workers'Union No.5, eto.,et at, 3 N. LR B.855.(DecidedOctober 21, 1937.) 198DECISIONS Or NATIONAL LABOR RELATIONS BOARDNational Labor Relations Act, the National Labor Relations Boardhereby orders that Inman Poulsen Lumber Company, Portland,Oregon, shall:1.Cease and desist :(a)From in any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7, of the NationalLabor Relations Act;(b)From discouraging membership in Local No. 3, or in any otherlabor organization of its employees, by discharging, threatening todischarge, or by refusing or threatening to refuse to hire any ofits employees for joining or maintaining membership in Local No. 3,or any other labor organization of its employees;(c)From permitting its foremen, overseers, and other supervisoryofficials in any way to make representations in any respect reflectingor purporting to reflect the attitude of the employer toward member-ship in any labor organization;(d)From discriminating in any manner against any of its em-ployees in regard to hire or tenure of employment, or any terms orconditions of employment, for joining Local No. 3, or any other labororganization of its employees.2.The respondent shall take the following affirmative action toeffectuate the policies of the National Labor Relations Act :(a) Immediately post and keep visible in a conspicuous and promi-nent place in its Portland, Oregon, plant, for a period of thirty (30)days after receipt thereof, a copy of this Order.